DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter in claims 1 and 11 “the braiding of the article of footwear occurs in a first braiding plane having an X-Y orientation, wherein during the braiding of the article of footwear, the strands of braiding material are aligned to be parallel with the first braiding plane”; “the braiding of the article of footwear occurs in a second braiding plane having an X-Z orientation, wherein during the braiding of the article of footwear, the strands of braiding material are aligned to be parallel with the second braiding plane”. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations in claim 1 and 11 “the braiding of the article of footwear occurs in a first braiding plane having an X-Y orientation, wherein during the braiding of the article of footwear, the strands of braiding material are aligned to be parallel with the first braiding plane”; “the braiding of the article of footwear occurs in a second braiding plane having an X-Z orientation, wherein during the braiding of the article of footwear, the strands of braiding material are aligned to be parallel with the second braiding plane” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-11, 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 recite “the braiding of the article of footwear occurs in a first braiding plane having an X-Y orientation, wherein during the braiding of the article of footwear, the strands of braiding material are aligned to be parallel with the first braiding plane”; “the braiding of the article of footwear occurs in a second braiding plane having an X-Z orientation, wherein during the braiding of the article of footwear, the strands of braiding material are aligned to be parallel with the second braiding plane”, there is not any support in the specification that during the braiding of the article of footwear, the strands of braiding material are aligned to be parallel with the first braiding plane; and there is not any support that during the braiding of the article of footwear, the strands of braiding material are aligned to be parallel with the second braiding plane. Although the Applicant points out the support for the amended limitations may be found at FIG. 5 of the application in the Remarks filed 12/22/2020, FIG.5 only shows the end product comprising a first end corresponding to a first plane of braiding, a second end corresponding to a second plane of braiding, not the process of braiding of the article of footwear, wherein “the braiding of the article of footwear occurs in a first braiding plane having an X-Y orientation, wherein during the braiding of the article of footwear, the strands of braiding material are aligned to be parallel with the first braiding plane”; “the braiding of the article of footwear occurs in a second braiding plane having an X-Z orientation, wherein during the braiding of the article of footwear, the strands of braiding material are aligned to be parallel with the second braiding plane”. And the Examiner cannot confirm that the toe and heel areas are parallel to the X-Y or X-Z planes, FIG.5 only shows the braided article of footwear are placed in the planes, in which the first end 102 of the article of footwear 100 generally corresponds to a first plane of braiding 106, while the second end 104 of the article of footwear generally corresponds to a second plane of braiding 108 (para [0024] of the specification). Then claims 1 and 11 are rejected as failing to comply with the written description requirement.
Claims 2-6, 8-10, 13-18 are rejected as failing to comply with the written description requirement as claims 2-6, 8-10 are dependent on claim 1, claims 13-18 are dependent on claim 11.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-11, 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “the braiding of the article of footwear occurs in a first braiding plane having an X-Y orientation, wherein during the braiding of the article of footwear, the strands of braiding material are aligned to be parallel with the first braiding plane”, it is unclear  how to get the strands aligned to be parallel with the first braiding plane during the braiding? Which strands aligned to be parallel with the first braiding plane during the braiding? As shown in the annotated fig 6, the strands are aligned in different planes on the circular braiding machine and the strands form the article of footwear by diagonal direction on the braiding ring and through circular braiding guide, it is unclear how to get the strands aligned to be parallel with the first braiding plane? 

    PNG
    media_image1.png
    586
    960
    media_image1.png
    Greyscale

As X-Y orientation first braiding plane shown in fig 5 corresponds to the plane of the first end of the article of footwear placed on the surface when the article of footwear is finished from braiding from the braiding machine; and the specification does not have the support for the limitation in claims 1 and 11.
Likewise, it is unclear to ascertain the step “the braiding of the article of footwear occurs in a second braiding plane having an X-Z orientation, wherein during the braiding of the article of footwear, the strands of braiding material are aligned to be parallel with the second braiding plane” in claims 1 and 11.
	Claims 2-6, 8-10, 13-18 are rejected as being indefinite as claims 2-6, 8-10 are dependent on claim 1, claims 13-18 are dependent on claim 11.
EXAMINER NOTED
	The prior arts of records do not read on the amended limitations “the braiding of the article of footwear occurs in a first braiding plane having an X-Y orientation, wherein during the braiding of the article of footwear, the strands of braiding material are aligned to be parallel with the first braiding plane”, “the braiding of the article of footwear occurs in a second braiding plane having an X-Z orientation, wherein during the braiding of the article of footwear, the strands of braiding material are aligned to be parallel with the second braiding plane”, however claims 1-6, 8-11, 13-18 are rejected as failing to comply with the written description requirement and being indefinite based on the amended limitations. The prior arts of records may read on the amendment claims if the Applicant submit the amendment claims.

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive as the amended limitations of claims 1 and 11 do not have support in the specification and the limitations have not been previously presented.
Applicant’s arguments filed 12/22/2020 with respect to the drawing objection have been fully considered. The objection has been withdrawn.
Applicant’s arguments filed 12/22/2020 with respect to the rejection of claims under 35 U.S.C 112(b) have been fully considered and are persuasive. The rejection to the claims has been withdrawn because the claim limitations are canceled.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140373389, US 20150007451, US 20140377488, US 20160289873, US 5067525, US 20120271403, US 20160076178, US 20130305465, US 5348056, US 20030089000, US 5476027, US 5398586, US 9295575, US 6024005, US 5385077, US 10060056, US 4686134. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732